NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JANE DOE,                              )
                                       )
              Appellant,               )
                                       )
v.                                     )           Case No. 2D18-5012
                                       )
STEAK N SHAKE OPERATIONS, INC., )
a wholly owned subsidiary of Biglari   )
Holdings, Inc., a foreign corporation, )
and RAHEEM BELL,                       )
                                       )
              Appellees.               )
________________________________ )

Opinion filed November 13, 2019.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Robert E. Heyman of Heyman Law Firm,
P.A., St. Petersburg, for Appellant.

George E. Nader and Lindsay Patrick
Lopez of Trenam, Kemker, Scharf,
Barkin, Frye, O'Neill & Mullis, P.A.,
Tampa, for Appellee Steak N Shake
Operations, Inc.

No Appearance for Appellee Raheem
Bell.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.